[a1013c001.jpg]
THE LinDE GROUP STRICTLYCONFIDENTIAL Convenience translation - the German
Version is the only legally binding Version PLAN CONDITIONS for the Option
Rights and the Matching Shares of the Long Term Incentive Plan 2012 of Linde AG,
Tranche 2017 ("LTIP 2012") Content § 1 Option Beneficiaries, Transfer 2 § 2
Precondition for Participation, Self-financed Investment, Matching Shares 3 § 3
Option Rights 5 § 4 Issue Conditions, Exercise Price 5 § 5 Adjustment of Plan
Conditions; Termination of Option Rights and Matching Shares Rights 6 § 6
Preconditions for Exercise I: Waiting Period and Exercise Period 7 § 7
Preconditions for Exercise II: Performance Targets 8 § 8 Determination of the
Number of Exercisable Option Rights 10 § 9 Lapse of Option Rights and Matching
Shares Rights in the Event of a Termination of the Employment Relationship 10 §
10 Exercising Option Rights, Granting of Matching Shares 12 § 11 Option Office
13 § 12. Costs 14 § 13 Announcements 14 § 14Taxes, Charges 14 § 15 Liability and
Risks 15 § 16 Personal Data 16 § 17 Concluding Provisions 16 ANNEX to the Linde
Group Plan Conditions for the LTIP 2012 18



--------------------------------------------------------------------------------



 
[a1013c002.jpg]
THE LinDE GROUP CONVENIENCE TRANSLATION page 2, Plan Conditions, Tranche 2017
Preamble (1) On 4 May 2012, the Annual General Meeting (ordentliche
Hauptversammlung) of Linde Aktiengesellschaft, with headquarters in Munich
("Linde"), has authorised the Executive Board (Vorstand) and, with respect to
the issuance in favour of the members of the Executive Board of Linde, the
Supervisory Board (Aufsichts¬ rat) to issue subscription rights (Bezugsrechte)
to members of the Executive Board of Linde, to members of anagement bodies of
affiliated Companies within the meaning of sec. 15 et. seg. of the German Stock
Corporation Act (Aktiengesetz) ( Affiliated Companies ) in Germany and abroad
and to selected execu- tives of Linde and Affiliated Companies in Germany and
abroad. In order to enable Linde to fulfil its obliga- tions corresponding to
such subscription rights the Annual General Meeting has resolved to create a
condi- tional Capital. The conditional Capital has been registered with the
commercial register of Linde on 22 May 2012. (2) On 4 May 2012, the Annual
General eeting of Linde has further authorised the Executive Board and, with
respect to the issuance in favour of the members of the Executive Board of
Linde, the Supervisory Board to acquire treasury shares and to use such treasury
shares, amongst others, to fulfil Linde s obligations under the LTIP 2012. (3)
On the basis of the aforesaid resolutions, the Option Beneficiaries (as defined
in § 1 para. 1) shall be grant- ed Option Rights (as defined in § 3 para. 1) and
Matching Shares Rights (as defined in § 2 para. 10) relating to no-par value
bearer shares (auf den Inhaber lautende Stückaktien) of Linde. The following
plan condi¬ tions shall apply to such Option Rights and Matching Shares Rights
of the tranche 2017. They shall be inte¬ gral part of the individual agreements
on Option Rights and Matching Shares Rights between Linde and the respective
Option Beneficiary. § 1 Option Beneficiaries, Transfer (1) Forthe purpose of
these Plan Conditions, "Option Beneficiaries" constitute those members of Linde
s Exec¬ utive Board who have been granted Option Rights (as defined in §3 para.
1) and/or Matching Shares Rights (as defined in § 2 para. 10) by the Supervisory
Board as well as those members of the management bodies of Affiliated Companies
in Germany and abroad and those selected executives of Linde in Germany and
abroad who have been granted Option Rights and/or Matching Shares Rights by
Linde's Executive Board. (2) The Option Rights shall not be transferable nor
shall they be used as collateral. The exercise of the Option Rights pursuantto §
10 shall remain unaffected thereby. (3) The granting of Option Rights and
Matching Shares Rights and the granting of Matching Shares (as defined in § 2
para. 10) in favour of the Option Beneficiaries shall be made on a mere
voluntary basis by Linde. Even the repeated granting of Option Rights, Matching
Shares, atching Shares Rights or similar benefits under the LTIP 2012 or other
programmes does not provide a Claim for being granted Option Rights, Matching
Shares and Mat hing Shares Rights, similar or comparable benefits in the future.



--------------------------------------------------------------------------------



 
[a1013c003.jpg]
THE LinDE GROUP CONVENIENCE TRANSLATION page 3, Plan Conditions, Tranche 2017 §
2 Precondition for Participation, Self-financed Investment, Matching Shares (1)
Precondition for the participation in the LTIP 2012 is (a) the opening, and
maintenance, of a separate Secu¬ rities account by the Option Beneficiary (the
"LTIP 2012 Securities Account") during the term of the plan with an account bank
nominated by Linde and engaged with the administration (the "Account Bank") and
(b) the acceptance of Option Rights for the Tranche 2017 as well as the consent
to these plan conditions. In addition to the LTIP 2012 Securities Account the
Account Bank shall open, and maintain during the term of the plan, a Clearing
account relating to the LTIP 2012 Securities Account for the participants. Those
Par- ticipants who already have a Clearing account with the Account Bank can use
the existing MIP or the LTIP Clearing account. (2) For Option Beneficiaries who
belong to Linde Band 5 and higher on the Issue Date, i.e., 7 June 2017 (as
defined in § 3 para. 2), the participation in the LTIP 2012 further requires a
self-financed investment in a certain number of no-par value bearer shares of
Linde (the "Self-financed Investment Shares") (the shares of Linde also the
Linde Shares"). The definite number of Self-financed Investment Shares to be
held sub- ject to an adjustment pursuant to § 5 para. 1 shall be notified to the
respective Option Beneficiary by way of an individual award letter. The Option
Beneficiaries shall be obliged to transfer the Self-financed In¬ vestment Shares
to the LTIP 2012 Securities Account. The Self-financed Investment Shares shall
be locked- up until expiry of the Waiting Period, Le. 6 June 2021, (as defined
in § 6 para. 1) and may not be sold or otherwise transferred during such period.
The self-financed invest ent in Linde Shares shall be made within four months
following the Issue Date, i.e. by 6 October 2017, (the Investment Period") and
the Self-financed Investment Shares shall be transferred to the LTIP 2012
Securities Account during the In¬ vestment Period. Any and all shareholder
rights of the Option Beneficiaries pertaining to the Self-financed Investment
Shares shall exist during the Waiting Period too, the Self-financed Investment
Shares shall in particular be entitled to dividend payments during the Waiting
Period. Dividend payments on Self- financed Investment Shares shall be credited
to the Clearing account relating to the LTIP 2012 Securities Account; the Option
Beneficiary shall be entitled to dispose of any such credits at any time at its
own dis- cretion. (3) Option Beneficiaries who belong to Linde Band 4 on the
Issue Date can acquire Matching Shares Rights (as defined in § 2 para. 10) by
way of a voluntary self-financed investment in Linde Shares; for these Option
Beneficiaries the self-financed investmentshall not be a precondition for the
participation in the LTIP 2012 nor a precondition for the granting of Option
Rights. The definite number of voluntarily acquirable Self- financed Investment
Shares for which Matching Shares Rights shall be granted shall be notified to
the re¬ spective Option Beneficiaries by way of an individual award letter. In
case of such voluntary acquisition of Self-financed Investment Shares, the
self-financed investment in Linde Shares shall be made and the shares shall be
transferred to the LTIP 2012 Securities Account within the Investment Period.
(4) For making the self-financed investment under the LTIP 2012 the Option
Beneficiary can use a portfolio of Linde Shares already held by him/her unless
these shares are already locked-up for the purposes of a pre- vious Long Term
Incentive Plans or other forms of remuneration or are otherwise precondition for
the granting and/or the continuity of such forms of remuneration. In this case
the respective number of Linde Shares shall be transferred to the LTIP 2012
Securities Account within the Investment Period. The aforesaid possibility shall
apply likewise to an obligatory self-financed investment pursuant to § 2 para. 2
and a vol¬ untary self-financed investment pursuant to § 2 para. 3. , .



--------------------------------------------------------------------------------



 
[a1013c004.jpg]
THE LinDE GROUP CONVENIENCE TRANSLATION page 4, Plan Conditions, Tranche 2017
(5) In case the number of exercisable Option Rights pursuant to § 8 para. 2
and/or para. 3 is reduced and in the cases of § 9 para. 4 (a), the number of the
Self-financed Investment Shares to be held pursuant to § 2 pa¬ ra. 2 shall be
reduced as well, pro rata to the ratio of exercisable Option rights reduced
pursuant to § 8 pa¬ ra. 2 and/or para. 3 to the number of the exercisable Option
rights pursuant to § 8 para. 1 (without reduc- tion). The Option Beneficiary can
freely dispose of any Linde Shares in excess thereof at any time. The Op¬ tion
Beneficiary shall be granted Matching Shares Rights (as defined in § 2 para. 10)
only with respect to the reduced number of Self-financed Investment Shares
pursuant to sentence 1, regardless of whether the Option Benefic ary has
disposed of non-locked-up Self-financed Investment Shares or whether he/she
still holds them. The provisions of this § 2 para. 5 sentences 1 through 3 shall
apply to Self-financed Investment Shares held voluntarily pursuant to § 2 para.
3 mutatis mutandis. (6) The Option Beneficiary who has made a self-financed
Investment shall be obliged, at any time up on re- quest of Linde, to provide
evidence of the Option Beneficiary s self-financed Investment by submitting a
bank Statement showing the Self-financed Investment Shares relating to the
self-financed Investment. The bank Statement shall confirm that the
Self-financed Investment Shares were held by the Option Bene¬ ficiary from the
day following the Investment Period (00:00 h) until the expiry of the Waiting
Period re- spectively the day the bank Statement has been prepared.
Notwithstanding the foregoing, Linde may de- cide that the Account Bank shall
grant Linde insight into the LTIP 2012 Securities Account and, if necessary,
provide further information relating thereto. In particular the Account Bank
shall inform Linde if it becomes aware of a disposition by any participant
before the expiry of the Waiting Period. To the extent it becomes aware thereof
the Account Bank shall further inform Linde about any third party enforcement
measures with respect to the LTIP 2012 Securities Account. The Account Bank
shall include the respective declaration of consent of the Option Beneficiary in
its account documentation. (7) The Self-financed Investment Shares shall be
transferred to the LTIP 2012 Securities Account free of any third party rights.
The Option Beneficiary shall not pledge the Self-financed Investment Shares nor
shall he/she enter into any hedging arrangements or back-to-back-transactions by
which the price risk pertain- ing to the Self-financed Investment Shares is
fully or partially economically hedged. The Option Benefi¬ ciary shall further
not grant any sub-participations in the Self-financed Investment Shares nor
agree on any trust relationship relating to Self-financed Investment Shares if
the Option Beneficiary acts as a trus- tee. (8) If the Option Beneficiary does
not comply with his/her obligations pertaining to the Self-financed Invest¬ ment
Shares pursuant to § 2 para. 2 and para. 4 through 7, any and all Option Rights
of the Option Benefi¬ ciary shall lapse without replacement or compensation.
This does not apply to a voluntary self-financed In¬ vestment pursuant to § 2
para. 3. (9) In acquiring Self-financed Investment Shares the respective Option
Beneficiary shall ensure that he/she does not violate mandatory insider trading
restrictions. If an Option Beneficiary for this reason is not al- lowed to make
the self-financed Investment within the Investment Period, the Investment Period
shall be extended by that period during which mandatory law interdicts such
acquisition. In these cases, the end of the Investment Period shall be announced
by Linde. If the acquisition and/or the holding of Self-financed Investment
Shares by the Option Beneficiary is, or becomes, inadmissible pursuant to
mandatory law or if the fulfilment of the mandatory law requirements in
connection with the Self-financed Investment Shares requires disproportionate
efforts by Linde and/or the Option Beneficiary, e.g. the preparation of a pro-
spectus or the involvement of an intermediate, Linde shall, with respect to the
respective Option Benefi¬ ciary, be entitled to waive the self-financed
Investment as precondition for the participation in the plan. In such case,
Linde may agree with the respective Option Beneficiary on an individual basis.



--------------------------------------------------------------------------------



 
[a1013c005.jpg]
THE LinDE GROUP CONVENIENCE TRANSLATION page 5, Plan Conditions, Tranche 2017
(10) For each Investment Share which is held at the end of the Waiting Period,
Linde shall, in accordance with the following conditions and subject to an
adjustment pursuant to § 2 para. 5 and/or § 5 para. 5 grant the Option
Beneficiary one Linde Share (the "Matching Shares Right") (the Linde Shares
which are granted pursuant to a Matching Shares Right are hereinafter referred
to as Matching Shares ): (a) the Self-financed Investment Shares have been
transferred into the LTIP 2012 Securities Account in accordance with the
provisions set forth in § 2 paras. 2 and 3 above within the Investment Period,
(b) the Option Beneficiary has not violated the provisions under § 2 para. 4 and
7, (c) the Self-financed Investment Shares have been held in the LTIP 2012
Securities Account by the Option Beneficiary permanently until the end of the
Waiting Period and (d) at the end of the Waiting Period the respective Option
Beneficiary has an employment or Service con- tract with Linde or any Affiliated
Company which has not been terminated. If the employment or Ser¬ vice contract
is terminated prior to the expiry of the Waiting Period, § 9 shall apply to
Matching Shares Rights mutatis mutandis. (11) For the fulfilment of its
obligations under the Matching Shares Rights Linde intends to use treasury
shares. Flowever, Linde shall, instead of granting Matching Shares, be entitled
to make a cash payment to the re¬ spective Option Beneficiary the amount of
which shall be calculated based on the number of Matching Shares to be granted
pursuant to § 2 para. 10 multiplied by the average of the closing prices of the
Linde Share in the Xetra trading (or a comparable successor System) on the
Frankfurt Stock Exchange within the last 60 trading days of the Waiting Period.
§ 3 Option Rights (1) Linde shall grant Option rights to the Option Beneficiary
which confer the right to subscribe to new no-par value bearer shares of Linde
as set forth in these Plan Conditions ("Option Rights"). (2) The Option Rights
are deemed to be issued on 7 June 2017 ("Issue Date"). The term of the Option
Rights amounts to five years, counted as from the Issue Date, unless the Option
Rights lapse ahead of schedule pursuant to these Plan Conditions. Option rights
which are not exercised or could not be exercised by the end of the term shall
lapse without replacement or compensation. (3) The Option rights will not be
documented in any form of a certificate. A Claim for certification does not
exist. § 4 Issue Conditions, Exercise Price (1) Fach Option Right shall entitle
the Option Beneficiary to subscribe to one share of Linde ("Option Ratio") at
the Exercise Price pursuant to these Plan Conditions. The "Exercise Price" shall
be equal to the lowest issue price (geringsterAusgabebetrag) from time to time,
at present EUR 2.56.



--------------------------------------------------------------------------------



 
[a1013c006.jpg]
THE LinDE GROUP CONVENIENCE TRANSLATION page 6, Plan Conditions, Tranche 2017
(2) Shares which are issued following the exercise of Option Rights shall for
the first time be entitled to profit participation for that financial year for
which a resolution on the appropriation of the profits does not exist at the
point in time in which the shares are issued. (3) Linde may, at its sole
discretion at any time prior to the Exercise Period (as defined in § 6 para. 2),
choose to (a) deliver treasury Linde Shares instead of new Linde Shares from the
conditional Capital created for this purpose, in which case no Exercise Price
shall be payable, or (b) to fulfil the Obligation to deliver Linde Shares by
cash payment the amount of which per Linde Share shall be the difference between
(i) the closing price of Linde Shares in the Xetra trading (or a compa- rable
successor system) on the Frankfurt Stock Exchange on the Exercise Date (as
defined in § 10 pa¬ ra. 4) and (ii) the Exercise Price (cash settlement). The
decision on any of these alternatives shall be announced to the Option
Beneficiaries in the form as set forth in § 13 prior to the Start of the
Exercise Period. § 5 Adjustment of Plan Conditions; Termination of Option Rights
and Match- ing Shares Rights (1) Insofar as Linde performs corporate actions
during the term of the Option Rights, the number of Linde Shares per Option
Right shall be adjusted as follows. Objective of the adjustment is to avoid or
minimize any alteration of the economical value of the Option Rights. The
Exercise Price shall in all cases be equal to the lowest issue price. (a) In the
event of an increase of the number of shares without change in the share Capital
(share split) or a Capital increase from corporate funds through the issuance of
new shares, the number of shares per individual Option Right shall be increased
in the ratio of the number of Linde Shares after the Capital measure to the
number of shares prior to such Capital measure. The number of shares to be
delivered when the options are exercised shall remain unchanged provided that
the share Capital is increased through corporate funds and the number of shares
issued in this context is not altered. (b) In the event of a reduction of
Linde's share Capital, the Exercise Price and the Option Ratio shall remain
unchanged provided that, as a result of the Capital reduction, the number of
shares remains un¬ changed or the Capital reduction is linked to a Capital
repayment or an acquisition of treasury shares against payment. In the event of
a Capital reduction through the amalgamation of shares without a Capital
repayment or acquisition of treasury shares against payment and in the event of
a consoiida- tion of shares without a change in the share Capital, the Option
Ratio shall be adjusted in such way that the number of Linde Shares which can be
acquired for one Option Right at the Exercise Price shall be reduced in the
ratio of the number of Linde Shares after such Capital measure to the number of
shares prior to such Capital measure. The number of shares to be held as
Self-Financed Investment Shares pursuant to § 2 para. 2 shall be ad¬ justed in
the same ratio as the Option Ratio pursuant to subparagraphs (a) and (b) above.
/



--------------------------------------------------------------------------------



 
[a1013c007.jpg]
THE LinDE GROUP CONVENIENCE TRANSLATION page 7, Plan Conditions, Tranche 2017
(2) The adjustment pursuant to §5 para. 1 shall be calculated by Linde. Linde
shall announce the adjusted Option Ratio, the adjusted number of Self-Financed
Investment Shares and the reference date from which only the adjusted Option
Ratio shall apply, in accordance with § 13. (3) Fractions of shares shall not be
delivered. In the event that the aforementioned adjustment results in frac-
tions of shares, the number of Linde Shares to be granted shall be determined by
rounding based on com- mercial principles. Fractions of shares not taken into
account shall neither be compensated in cash nor otherwise. (4) Linde shall have
the right to terminale the Option Rights within six months after Linde pursues
another legal form, merges with another Co pany, transfers all or substantially
all of its assets to another Company or otherwise undergoes substantial
restructuring measures. The same applies if a shareholder or a group of
shareholders of Linde gains control of Linde within the meaning of sec. 29 para.
2 in conjunction with sec. 30 of the German Securities Acquisition and Takeover
Act (Wertpapiererwerbs- und Übernahmegesetz - WpÜG). Upon such termination the
Option Beneficiary shall be entitled to a cash co pensation per Option R ght the
amount of which shall be determined in good faith (nach billigem Ermessen) by
Linde. In such de- termination, the degree of the achievement of the Performance
Targets as per the date of termination, the elapsed time of the Waiting Period
up to the termination notice, the market capitalization and the business
prospects of Linde, as they where expected to develop without taking into
consideration the circumstances triggering the termination shall be taken into
consideration. (5) The provisions of this § 5 shall apply to Matching Shares
Rights mutatis mutandis provided that the number of Self-financed Investment
Shares for which Matching Shares Rights shall be granted shall be adjusted in
the same ratio as the Option Ratio pursuant to § 5 para 1, regardless of the
number of Linde Shares the Op¬ tion Beneficiary holds as self-financed
investment. § 6 Preconditions for Exercise I: Waiting Period and Exercise Period
(1) The Option Rights may be exercised, subject to § 7 below, at the earliest
four years after they have been issued, i.e. at the earliest on 7 June 2021
("Waiting Period"). (2) The Option Rights may be exercised within a period of
twelve months after the end of the Waiting Period ("Exercise Period"). Thus, the
last date on which the Option Rights can be exercised is 6 June 2022. The Op¬
tion Beneficiaries may not exercise the options during the lock-up periods: 30
calendar days betöre through one day after the publication of quarterly results
or results for the first six months, the last two weeks betöre the end of a
financial year through one day after the publication of the results of the
respec- tive financial year and the period starting 14 weeks before through the
third banking day after the annual general meeting of Linde. The periods between
the lock-up periods where the Option Beneficiary may ex¬ ercise the Option
Rights are the "Exercise Ti es". (3) Regardless of the lock-up periods (§ 6 para
2), the Option Beneficiaries shall obey potential statutory or Linde internal
prohibitions or Statements (in particular with respect to insider information)
when exercising the Option Rights.



--------------------------------------------------------------------------------



 
[a1013c008.jpg]
THE LinDE GROUP CONVENIENCE TRANSLATION page 8, Plan Conditions, Tranche 2017 §
7 Preconditions for Exercise II: Performance Targets (1) Options Rights may only
be exercised if and to the extent at least one of the Performance Targets as set
forth below in this § 7 is reached. (2) The Performance Targets consist of the
development of (i) the Earnings Per Share (as defined in § 7 para. 4) and (ii)
the Relative Total Shareholder Return (as defined in § 7 para. 5), each and all
as determined in accordance with the following provisions. (3) With respect to
any and all Options Rights granted to one particular Option Beneficiary on the
same Issue Date, the Earnings Per Share" Performance Target shall have a
weighting of 50 percent and the "Relative Total Shareholder Return" Performance
Target li ewise a weighting of 50 percent. Within the two afore- mentioned
Performance Targets there shall be a "minimum target" which must be reached to
be able to exercise Option Rights and a "Stretch target". Upon reaching the
Stretch target, all Option Rights may be exercised within the limits of the
weighting of the respective Performance Target. (4) "Earnings Per Share"
Performance Target (a) The minimum target for the Earnings Per Share performance
target shall be reached, when the dilut- ed earnings per share of the Company,
adjusted for special items, for the financial year ending before expiry of the
waiting period, i. e. 2020, compared to the diluted earnings per share, adjusted
for spe¬ cial items, for the financial year ending before the issue of the
subscription rights, i. e. 2016, reaches a compound average growth rate
(Compound Average Growth Rate, CAGR) of 6 percent annually. (b) The "Earnings
Per Share" Stretch target shall be reached, when the diluted earnings per share
of the Company, adjusted for special ite s, for the financial year ending before
the expiry of the waiting pe¬ riod , i. e. 2020, compared to the adjusted
diluted earnings per share, adjusted for special items, for the financial year
ending before issue of the subscription rights, i. e. 2016, reaches a compound
aver¬ age growth rate of at least 11 percent annually. (c) Whether and to what
extent the "Earnings Per Share performance target has been reached shall be
determined on the basis of the diluted earnings per share, adjusted for special
items, as shown in the audited Consolidated financial Statements of the Linde
Group for the respective financial year; if no ad- justment for special items
has been made in the respective financial Statements, the diluted earnings per
share as shown in the financial Statements shall be decisive. Special items are
such effects which, due to their nature, their scope and/or their frequency can,
positively or negatively, influence the sig- nificance of the diluted earnings
per share with regard to the sustainability of the profitability of the Linde
Group. Objective of the adjustment for special items is to increase the
transparency of the sus¬ tainability of the Linde Group s profitability (d) If
the minimum target is reached, 12.5 percent of all subscription rights of the
respective tranche shall be exercisable. If the Stretch target is reached, 50
percent of the subscription rights of the respective tranche, i. e. the total
number of subscription rights corresponding to the weighting of this perfor¬
mance target, shall be exercisable. If the minimum target is exceeded, but the
Stretch target is not reached, that percentage, between 12.5 percent and 50
percent, of the subscription rights of the re¬ spective tranche shall be
exercisable, which corresponds to the amount by which the minimum target is
exceeded in relation to the Stretch target. A linear division shall be assumed
in this respect. If such



--------------------------------------------------------------------------------



 
[a1013c009.jpg]
THE LinDE GROUP CONVENIENCE TRANSLATION page 9, Plan Conditions, Tranche 2017
calculation does not result in an integer percentage, the percentage shall be
determined by rounding to the first decimal piace based on commercial principle
(5) Relative Total Shareholder Return" Performance Target (a) The minimum target
for the "Relative Total Shareholder Return" performance target shall be reached,
when the Total Shareholder Return per Linde Share in the period between the
Issue Date and the Start of the Exercise Period exceeds the median of values for
the Total Shareholder Return of the Reference Group (as defined below). If the
Reference Group is made up of an even number of values, the aver¬ age of the two
values lying in the middle shall be relevant. (b) The Stretch target for the
"Relative Total Shareholder Return" performance target shall be reached, when
the Total Shareholder Return per Linde Share in the period between the Issue
Date and the Start of the Exercise Period at least reaches the upper quartile
(third quartile) of values for the Total Share- holder Return of the Reference
Group. (c) The Total Shareholder Return per Linde Share shall consist of the
absolute amount by which the price of a Linde Share rises (or declines) compared
to the Initial Value (as defined below) on the one hand, and the amount of the
dividends paid out per Linde Share and the value of any statutory subscription
rights allocated to a Linde Share (because of a Capital increase), in each case
during the period between the Issue Date inclusive and the third to last stock
exchange trading day in the Xetra trading (or a comparable successor System) on
the Frankfurt Stock Exchange (in each case including) before the Start of the
Exercise Period, on the other hand. The absolute amount of the rise (or decline)
in the price of the Linde Share shall be the difference between the average of
the closing prices (or a compa¬ rable successor value) of the Linde Share
between the 62nd and the third to last stock exchange trad¬ ing day in the Xetra
trading (or a comparable successor System) on the Frankfurt Stock Exchange (in
each case inclusive) before the Exercise Period (the "End Value") and the
Initial Value. In determining the Total Shareholder Returns, the "Initial Value"
shall be the average of the closing prices (or a com¬ parable successor value)
for the Linde Share on the last 60 stock exchange trading days in the Xetra
trading (or a comparable successor System) on the Frankfurt Stock Exchange
before the Issue Date of the Option Rights. The value of a statutory
subscription right shall, for the purpose of these Plan Condi- tions, correspond
to the average closing prices in that period in which the subscription rights
are trad- ed in the Xetra trading (or a comparable successor System) on the
Frankfurt Stock Exchange. (d) The "Reference Group" includes the respective DAX
30 Companies with the exception of Linde. Com¬ panies which withdraw from or
enter the DAX 30 during the period decisive for determining the Total
Shareholder Return will not be taken into consideration. In calculating the
respective Total Sharehold¬ er Return of the shares of the Reference Group,
Linde can use data provided by recognized independ¬ ent providers for financial
data. If with respect to a Company in the Reference Group, shares of differ¬ ent
classes or shares with varying profit entitlements are traded on stock
exchanges, solely the shares forming the basis for the determination of the DAX
30 value shall be taken into consideration. (e) If the minimum target is reached
12.5 percent of all Option Rights issued on the same Issue Date shall be
exercisable. If the Stretch target is reached, 50 percent of the Option Rights
issued on the same Is¬ sue Date, i.e. the full number of Option Rights
corresponding the weighting of this Performance Target shall be exercisable. If
the inimum target is exceeded but the Stretch target is not reached, that per¬
centage, between 12.5 percent and 50 percent, of the Option Rights issued on the
same Issue Date shall be exercisable as represented by the amount by which the
minimum targets exceeded in relation



--------------------------------------------------------------------------------



 
[a1013c010.jpg]
THE LinDE GROUP CONVENIENCE TRANSLATION page 10, Plan Conditions, Tranche 2017
to the Stretch target. A linear division shall be assumed in this respect. If
the calculation does not result in an integer percentage, the percentage shall
determined by rounding to the first decimal place based on commercial
principles. § 8 Determination of the Number of Exercisable Option Rights (1) The
exercisable number of Option Rights issued on the same Issue Date shall be
equivalent to the number of all Option Rights issued on the same Issue Date,
multiplied by the percentage which results from the ag- gregate percentages
arising from reaching one or both of the Performance Targets as set out in § 7
unless provided otherwise in the following provisions. (2) If the e ployment or
Service contract of the Option Beneficiary terminates prior to the expiry of the
Wart- ing Period due to any of the events mentioned in § 9 para. 2 or 3, the
number of Option rights exercisable by the Option Beneficiary shall be (a) the
number determined pursuant to para. 1 above, multiplied by (b) the number of
months of employment or Service of the Option Beneficiary from and including the
cal- endar months of the Issue Date up to and including the calendar month in
which the Option Rights would have lapsed when not taking into consideration the
provisions of § 9 para. 2 respectively 3, divided by (c) 48. (3) If the payment
of any remuneration under the employment or Service of the Option Beneficiary
for Linde or any affiliate has been suspended during the Waiting Period, e.g.
due to parental leave or a sabbatical or unpaid holiday, the number of
exercisable Option rights pursuant to para. 1 and 2 shall be reduced pro rata
temporis in the ratio of the number of months during the Waiting Period without
Suspension of payment to the aggregate number of months during the Waiting
Period (i.e. 48 months). (4) If the determination of the number of exercisable
Option rights does not result in an integer number of exercisable Option Rights,
the number of exercisable Option Rights shall be determined by rounding based on
commercial principles. Fractions of Option Rights shall not be taken into
consideration. Fractions not taken into consideration will not be compensated,
neither in cash nor otherwise. § 9 Lapse of Option Rights and Matching Shares
Rights in the Event of a Ter¬ mination of the Employment Relationship (1) Option
rights may only be exercised if the Option Beneficiary is in Service or
employment with Linde or any Affiliated Company at the time of exercise and
notice of termination has not been given by either party with regard to the
Service or employment agreement. Save for any specific exemption set forth in
these Plan Conditions Option Rights which may not be exercised pursuant to
sentence 1 shall lapse without re- /



--------------------------------------------------------------------------------



 
[a1013c011.jpg]
THE LinDE GROUP CONVENIENCE TRANSLATION page 11, Plan Conditions, Tranche 2017
placement or compensation regardless of the reason for such termination
(including death and occupa- tional disability). (2) The Option Rights shall not
lapse, if (a) the termination of the employment or Service contract is brought
about by Linde or by an Affiliated Company without cause (in particular in the
event of termination for economical reasons, transfer of operations to another
legal entity, take over of Linde or sale of shareholdings). This also applies if
the Option Beneficiary personally terminates his/her employment relationship or
Service contract pursuant to its terms following transfer of operations to
another legal entity or sale of shareholdings. If the em¬ ployment or Service
contract terminates before the expiry of the Waiting Period, the entitlement
under the Option Rights will be adjusted pro rata temporis in accordance with §
8 para. 2. The adjust ent shall become effective upon the date the termination
of the employment or Service contract becomes effective, provided that, if at
such time any right of Linde to terminale the Option Right pursuant to § 5 para.
4 has not yet expired, the adjustment shall become effective upon expiry of the
termination peri¬ od, unless Linde makes use of the termination right in time;
or (b) the Option Beneficiary changes his/her employment relationshi or Service
contract from Linde or an Affiliated Company to an Affiliated Company or Linde.
(3) The Option Rights are retained if the Option Beneficiary retires, develops
an occupational disability or be¬ comes incapable of seif Support, provided,
however, if the employment or Service contract terminates be¬ fore the expiry of
the Waiting Period, the entitlement under the Option Rights will be adjusted pro
rata temporis in accordance with § 8 para. 2. (4) ln the event of the Option
Beneficiaries death, Linde shall grant his/her heirs which have proven their
entitlement vis-ä-vis Linde a cash compensation for the Option Rights which have
lapsed in accordance with the following positions ("Heirs Compensation ): (a) In
the event of the Option Beneficiary s death prior to the expiry of the Waiting
Period, the amount of the Heirs Compensation shall be determined based on the
number of the exercisable Option Rights pursuant to § 8 para. 2 multiplied by
the average of the closing prices of the Linde Share in the Xetra trading (or a
comparable successor System) on the Frankfurt Stock Exchange within the first
ten stock exchange trading days of the Exercise Period. (b) In the event of the
Option Beneficiary s death after the expiry of the Waiting Period but within the
Ex¬ ercise Period and prior to exercise of the Option Rights, the amount of the
Heirs Compensation shall be determined based on the number of the exercisable
Option Rights pursuant to § 8 para. 1 multiplied by the average closing prices
of the Linde Shares in the Xetra trading (or a comparable successor System) on
the Frankfurt Stock Exchange within such Exercise Time in which the Option
Beneficiary dies or, in case the Option Beneficiary dies within a blocking
period, within such Exercise Time which follows the respective blocking period.
(c) If the Option Beneficiary has several heirs, Linde can pay the Heirs
Compensation with debt- discharging effect to one of the heirs or, at its own
discretion, deposit the amount in accordance with the provisions of the German
Civil Code. /ü



--------------------------------------------------------------------------------



 
[a1013c012.jpg]
THE LinDE GROUP CONVENIENCE TRANSLATION page 12, Plan Conditions,Tranche2017 (5)
In the event the employment or Service contract is terminated by way of a
severance agreement, the Op¬ tion Rights shali.lapse unless the
severance.agreement shall replace a termination of the employment or Service
contract due to one of the reasons mentioned in para. 2. If the Option Rights do
not lapse pursuant to this § 9 para. 5, the adjustment positions pursuant to § 9
para. 2 shall apply mutatis mutandis. (6) The provisions of § 9 para. 1 through
5 shall apply mutatis mutandis to Matching Shares Rights provided that in the
event that the Matching Shares Rights do not lapse Matching Shares or, in the
event of § 9 pa¬ ra. 4, the Heirs Compensation shall be granted solely for the
number of Self-financed Investment Shares which has been reduced pursuant to § 2
para. 5, provided that the further preconditions of § 2 para. 10 are met. § 10
Exercising Option Rights, Granting of Matching Shares (1) The Exercise Notice
may be submitted from the beginning of the Exercise Period with effect as of the
re- spective Exercise Date. (2) In order to exercise Option Rights, the Option
Beneficiaries ust submit to Linde an electronic exercise notice using the
pre-printed forms available on the website for the LTIP 2012 ("Exercise
Notice"). All Option Rights which may be exercised in a specific Exercise Period
may only be exercised once in accordance with the provisions above. With the
Exercise Notice the Option Office, to the extent specified in the forms avail¬
able from Linde, is authorized by the Option Beneficiary - by means of exemption
from the legal re- strictions of self-dealing (§181 German Civil Code) - to make
the necessary Statements and actions to sub- scribe to the new shares
respectively acquire treasury shares of Linde (should Linde choose to deliver
treasury shares pursuant to § 4 para. 3) in its own name, but for the account of
the Option Beneficiary. The Exercise Notice may also be submitted in writing or
by fax to the address or fax number designated by Linde. In the event of an
exercise in writing or by fax, the receipt of the fax or the respective letter
by the Option Office shall be decisive for the timely exercise within the
meaning of § 10 para. 4 a). (3) In submitting the Exercise Notice the Option
Beneficiary can choose between three different alternatives: (a) Exercise and
Hold": exercising the Option Rights in order to acquire and transfer the Linde
Shares into the LTIP 2012 Securities Account; (b) Exercise and Seil : exercising
the Option Rights with the instruction to the Option Office to seil all Linde
Shares on behalf of the Option Beneficiary over the stock exchange without limit
at the best pos- sible price; or (c) "Exercise and Seil to Cover": exercising
the Option Rights with the instruction to the Option Office to seil that many
Linde Shares on behalf of the Option Beneficiary over the stock exchange without
limit at the best possible price which are necessary to cover (i) the Exercise
Price for all Linde Shares, (ii) all charges and costs arising from, or becoming
payable due to, the exercising of the Option Rights or this instruction, and
(iii) the advance payment on taxes and other charges (as described in § 10 pa¬
ra. 4) and to transfer the remaining Linde Shares into the LTIP 2012 Securities
Account. (4) The exercising of Option Rights takes effect on the banking day
("Exercise Date") on which the following conditions have been fulfilled by 11:00
am CET:



--------------------------------------------------------------------------------



 
[a1013c013.jpg]
THE LIRDE GROUP CONVENIENCE TRANSLATION page 13, Plan Conditions, Tranche 2017
(a) the Exercise Notice has been received by the Option Office and (b) only with
respect to the alternative "Exercise and Hold (as described in § 10 para. 3 a),
an amount des- ignated on the website for the LTIP 2012 comprising (i) the
Exercise Price for all shares to be acquired by the Option Beneficiary, unless
Linde decided to choose the exercise alternative pursuant to § 4 para. 3 (b),
(ii) all costs and charges which become payable upon exercise of the Option
Rights, and (iii) the advance payment on taxes and other charges (as described
in § 14 para. 5), if applicable in the respective country, has been credited to
the account of the Option Beneficiary with the Account Bank. The Option
Beneficiary explicitly agrees that the amount mentioned above may be debited
from his account with the Account Bank by the Option Office. (5) If the Option
Beneficiary does not choose the exercise alternative "Exercise and seil" (§ 10
para. 3 b)), the shares to be delivered with respect to the exercise of the
Option Rights shall be credited to the LTIP 2012 Securities Account of the
Option Beneficiary as soon as possible after the Exercise Notice becoming effec-
tive, generally within five banking days. Linde shall make arrangements with the
Option Office to have the Option Office, with respect to the exercise
alternatives "Exercise and Seil" and Exercise and Seil to Cover" (§ 10 para. 3
b) and c)) pre-fund the Exercise Price for the account of the Option Beneficiary
and deduct (i) the prefunded Exercise Price, (ii) any fees and charges and (iii)
the advance payment on taxes and other charges (as defined in § 10 para. 4) from
the proceeds upon sale of the shares for the account of the Option Beneficiary
and pass on the advance payment on taxes and other charges (as defined in § 10
para. 4) to Linde or the employer of the Option Beneficiary. The Option
Beneficiary hereby agrees to such proceeding. (6) Matching Shares shall be
credited to the LTIP 2012 Securities Account automatically within ten (10) bank¬
ing days after expiry of the Waiting Period if the requirements of § 2 para. 10
are met; an exercise of the Matching Shares Rights is not required. If Linde
decides to pay a cash compensation pursuant to § 2 pa¬ ra. 11 instead of
granting Matching Shares, this amount shall be automatically transferred to the
Option Beneficiaries with payment of the next salary or remuneration. § 11
Option Office Linde is entitled to appoint at any time at its own choice
employees of Linde or an Affiliated Company, a credit institute, a specialist
share/option plan administrator or an accounting firm as Linde's Option Office
("Option Office"). Notwithstanding any other functions the employees of Linde or
the Affiliated Company, the credit institute, the specialist share/option plan
administrator or the accounting firm may otherwise have or exercise in relation
to Linde or any Affiliated Company, for the purposes of these Plan Conditions
the Option Office acts exclusively for the Option Beneficiary in exercising such
Option Beneficiary s Option Rights.



--------------------------------------------------------------------------------



 
[a1013c014.jpg]
THE LinDE GROUP CONVENIENCE TRANSLATION page 14, Plan Conditions, Tranche 2017 §
12 Costs The Option Beneficiary bears the transaction costs arising out of the
exercising of Option Rights and Matching Shares Rights, including any exercise
Commission, any costs of selling the shares as well as any costs for his/her
deposit account. Linde bears its internal costs. § 13 Announcements (1)
Announcements and Statements by Linde concerning these Plan Conditions will be
sent to the Option Ben¬ eficiaries by means of electronic data transmission. In
exceptional cases the Statements can be sent in writingorby fax as well. (2) All
Statements by the Option Beneficiary concerning the Option Rights or the
Matching Shares Rights must be made in the German or English language by means
of electronic data transmission (email) vis-ä-vis Linde to the (email) address
of Linde mentioned in the letter to the Option Beneficiary concerning the
granting of Option Rights, also if addressed to the Option Office. The
Statements can be made in writing or by fax as well. (3) The Option Beneficiary
is well aware of the risks related to the transmission via fax or electronic
data transmission, in particular the possible technical failure of the
transmission and the risk of misuse for want of original signatures. The
decision to use fax or electronic data transmission is solely with the Option
Ben¬ eficiary. All risks related thereto are therefore borne by the Option
Beneficiary. § 14 Taxes, Charges (1) Any taxes, social security contributions or
other expenses and public charges which accrue to the Option Beneficiary in
conjunction with the issue of the Option Rights, the exercising of Option
Rights, the delivery of shares and the issue of atching Shares Rights and the
granting of Matching Shares are to be borne by the Option Beneficiary. The same
applies if Linde chooses to fulfil the Option Beneficiaries' Claims by way of
cash settlement. (2) In case Option Beneficiaries are obliged to pay taxes in
Germany, the income tax and any other taxes and compulsory social security
contributions on the non-cash benefit obtained by the Option Beneficiary from
the granting or exercising of options and the granting of Matching Shares will
be retained from the Option Beneficiary s salary/payments in accordance with
legal provisions applicable from time to time ("With- holding of Income Tax")
unless, due to the exercising alternative chosen by the Option Beneficiary (§ 10
para. 3), an advance payment on taxes and other charges has already been made.
This may lead to a com- plete reduction of the Option Beneficiary's
salary/payments in a certain month. If the Withholding of In¬ come Tax exceeds
the Option Beneficiary s salary/payments from which taxes and other charges may
be withheld, Linde or the employing Company is entitled to debit the difference
by means of a direct debit from the Option Beneficiary s salary account subject
to sufficient prior written notification. In this case, the Option Beneficiary
must ensure that the account has sufficient funds, otherwise a notification on
the insuf- ficient payment will be sent to the competent revenue authorities of
taxes and charges. /



--------------------------------------------------------------------------------



 
[a1013c015.jpg]
THE LinDE GROUP CONVENIENCE TRANSLATION page 15, Plan Conditions, Tranche 2017
(3) In case of Option Beneficiaries who are subject to tax outside Germany,
Linde or any employing Company may withhold such amount and make such
arrangements as it considers necessary to meet any liability to taxation, social
security or other charges in respect of the Option Rights, the Matching Shares
Rights, the Matching Shares and the shares granted upon exercising the Option
Rights unless, due to the exercising al¬ ternative chosen by the Option
Beneficiary (§ 10 para. 3), an advance payment on taxes and other charges has
already been made. These arrangements may include the withholding of the Option
Beneficiary's sala- ry/payments, the sale or reduction in number of any shares,
or for the cash Settlement a deduction from that payment, unless the Option
Beneficiary discharges his/her respective liability to pay taxes, social se¬
curity contributions or other charges himself, and provides evidence thereof, to
the satisfaction of Linde or the employing Com any. (4) To the extent an advance
payment on taxes and other charges due to the exercising alternative chosen by
the Option Beneficiary (§ 10 para. 3 and 4) exceeds the amount to be withheld
pursuant to this § 14 para. 2 or 3, the Option Beneficiary shall be reimbursed
for the excess amount by Linde or the employing Company via his/her
salary/payments account. (5) The advance payment on taxes and other charges
shall be calculated as follows: in the event the Option Beneficiary subscribes
to new shares, by multiplying the number of shares subscribed to with (i) the
difference between the closing price of the Linde Share in the Xetra trading (or
a similar successor System) on the Frankfurt Stock Exchange on the last stock
exchange trading day prior to the exercise and the Exercise Price and (ii) the
maximum tax rate; if Linde decides to choose the exercise alternative pursuant
to § 4 para. 3 (a) and delivers treasury shares, by multiplication of the number
of shares subscribed to with (i) the closing price of the Linde Share in the
Xetra trading (or a similar successor System) on the Frankfurt Stock Exchange on
the last stock exchange trading day prior to the exercise and (ii) the maximum
tax rate. § 15 Liability and Risks (1) Linde does not accept any responsibility
for general market developments and the price development of the Linde Share.
For this reason, there is in particular no guarantee that the Option Beneficiary
can exercise Option Rights, gains economic benefits from the granting of Option
Rights, the issue of Linde Shares or the granting of Matching Shares Rights or
Matching Shares or be in a position to make a profit on the sale of Linde
Shares. The acceptance and exercise of Option Rights as well as the acquisition
of Self-financed In¬ vestment Shares as precondition of the participation in the
LTIP 2012 (from Band 5 onwards) or, on a vol- untary basis, as precondition of
the granting of Matching Shares Rights (Band 4) are therefore carried out solely
at the individual Option Beneficiary s risk. The Option Beneficiary in
particular bears the price risk and the risk to lose its self-financed
Investment relating to Self-financed Investment Shares. (2) Linde also does not
accept responsibility for the legal treatment of taxes and charges, especially
that taxes and charges to be retained or taxes and charges to be paid by the
Option Beneficiary only accrue to the dif¬ ference between the Exercise Price
and the current stock exchange price when Option Rights are exercised or to an
actually generated profit from a sale or another specific amount when shares,
including Matching Shares, are delivered. It is recommended that Option
Beneficiaries consult a tax expert. The respective Op¬ tion Beneficiary shall
bear the cost of such tax consultation.



--------------------------------------------------------------------------------



 
[a1013c016.jpg]
THE LinDE GROUP CONVENIENCE TRANSLATION page 16, Plan Conditions, Tranche 2017
(3) In case of a Submission by fax, Linde can determine the authenticity of
Orders only via the incoming fax Order since the original is not availabie for
review. In principle, Linde cannot see from the fax whether an order was
falsified (e.g. by affixing a Signat re from another document). The Option
Beneficiary authorises Linde hereby to carry out fax Orders received by it
provided that these, from its surface, carry the Signatare of the Option
Beneficiary. Linde does not accept any responsibility and iiability for the
availability, func- tioning, stability and reliability of the telecommunication
network and the timely and complete transmis- sion. (4) The technical and
organisational measures carried out by Linde in order to ensure the functioning
of the website and the security of data are in line with up to date customary
Standards. The availability, function¬ ing, stability and reliability of the
website can, according to current techniques, be subject to disturbance and
dysfunction. Linde does not accept any responsibility and Iiability for the
availability, functioning, sta¬ bility and reliability of the telecommunication
network, any internet provider and third party network ele- ments as well as for
the access to Linde's website and the timely and complete transmission. Linde
further does not accept any responsibility for defects or flaws of the hard- and
Software used for the website, in- cluding those of Service providers, provided
that this does not apply in case of intent or gross negligence. Linde reserves
the right to Interrupt or dose down the website without any announcement, e.g.
due to safety reasons following unauthorised third party impact. (5) Linde's
Iiability shall be limited to wilful misconduct and gross negligence provided
that this does not relate to Cardinal obligations. § 16 Personal Data (1) By
participating in the LTIP 2012, the Option Beneficiary agrees to the collection,
storage, usage and Pro¬ cessing of his/her personal data by Linde, his/her
employer, any Affiliated Company, the Option Office and other third parties, in
particular Service providers, in relation to the issuance of the Option Rights
and the granting of Matching Shares Rights, the administration and
implementation of the LTIP 2012. (2) The Option Beneficiary is responsible for
keeping his/her address and other personal communication data availabie to Linde
and/or the Affiliated Company he/she is (or was last) employed with up to date
at any time. (3) in case of doubt, Linde and the Affiliated Company the Option
Beneficiary is (or was last) employed with is entitled to verify the Option
Beneficiary s identity and/or request adequate evidence. § 17 Concluding
Provisions (1) The Option Beneficiary is obliged to observe legal provisions, in
particular the prohibition on insider trading and any insider trading guidelines
by Linde as well as any applicable obligations to report director s deal- ings
at all times when exercising his/her rights arising out of the Option Rights
and/or in the case of a sale of Issuer shares, which were acquired due to Option
Rights or as Matching Shares and which were held as Self-financed Investment
Shares. (2) The issuance of shares and any payments, including, but not limited
to a Cash Settlement, under these Plan Conditions is not part of the employment
and the remuneration under the employment agreement and will



--------------------------------------------------------------------------------



 
[a1013c017.jpg]
THE LinDE GROUP CONVENIENCE TRANSLATION page 18, Plan Conditions, Tranche 2017
ANNEX to the Linde Group Plan Conditions for the LTIP 2012, Tranche 2017 NOTE:
In addition to or in deviation from the Plan Conditions, certain specific
provisions may apply to Option Beneficiaries resident in certain jurisdictions
at the Issue Date. For All Jurisdictions, the following applies: OfferStrictly
Private The offer to acquire Option Rights and the granting of Matching Shares
Rights is addressed only to directors, officers and employees of Companies
belonging to the rinde Group. Accordingly, the Option Rights are issued, and the
Matching Shares Rights are granted, to the Option Benefi¬ ciaries on a strictly
private and personal basis. This means that the Option Rights are offered to
those individual Option Beneficiaries only who are the addressees of the award
letter. No other person is the addressee of the award letter and thus of the
offer made thereby and the offer may not be taken up by any other person. The
addressee is not allowed to transfer the right to accept the offer to any other
person. No Copying or Distribution Also, you must not copy or distribute the
award letter or the Plan Conditions nor any other document or infor- mation
given in relation to the LTIP 2012. No Registration with or Approval by
Securities or Regulatory Authority Neither the Option Rights nor the Matching
Shares Rights have been registered or are currently envisaged to be registered
with any Securities or Regulatory Authority or approved by any such Authority or
admitted for trad- ing in anyjurisdiction. No Review of Documents by Securities
or Regulatory Authority Also, neither the contents of the award letter nor the
contents of the Plan Conditions or the additional infor- mation (in
particularany brochure) have been reviewed by any Securities or Regulatory
Authority in anyjuris¬ diction. If you are in doubt about any of the contents of
this document, you should obtain independent Profes¬ sional advice. Financial
Statements of Linde AG The Consolidated annual report of Linde AG for the
business year2016 as well as the Consolidated report of Linde AG for the first
quarter of 2017 are available on Linde s website at http://www.linde.com. Option
Bene¬ ficiaries can obtain a free copy of these financial Statements by
contacting info@linde.de.



--------------------------------------------------------------------------------



 
[a1013c018.jpg]
THE LinDE GROUP CONVENIENCE TRANSLATION page 17, Plan Conditions, Tranche 2017
not form part of an Option Beneficiary s remuneration for the purpose of
determining entitlement to any benefit of employment including any pension or
retirement benefit, life assurance, health Insurance or other similar benefit,
whether existing orsubsequently introduced. (3) In addition to or in deviation
from the Plan Conditions certain specific provisions may apply to Option Bene¬
ficiaries resident in certain jurisdictions at the Issue Date or upon Exercise.
(4) The Option Rights, the Matching Shares Rights and these Plan Conditions are
subject to the laws of the Federal Republic of Germany, excluding the conflict
of law rules. (5) Place of performance is the corporate seat of Linde (6) The
Jurisdiction for all legal conflicts arising out of matters provided for in
these Plan Conditions is the cor¬ porate seat of Linde unless the Option
Beneficiary has a place of general Jurisdiction in Germany. (7) Should one of
the provisions of these Plan Conditions be or become ineffective or unfeasible
either in whole or in part, the remaining provisions shall remain unaffected. As
far as iegally possible, a Provision shall replace an ineffective Provision
corresponding to the sense and purpose of these Plan Conditions at the time the
Option Rights are granted. Should a legal gap arise as a result of
ineffectiveness or unfeasibil- ity or should these Plan Conditions prove to be
incomplete for any other reason, the legal gap is to be recti- fied by means of
a supplementary contractual interpretation corresponding to the sense and
purpose of these Plan Conditions, by taking into account the legitimate
interests of the parties concerned. (8) Only the German language Version of
these Plan Conditions is Iegally binding. Munich, 7June 2017



--------------------------------------------------------------------------------



 